             Case 5:17-cv-00220-LHK Document 1127-1 Filed 01/04/19 Page 1 of 4
                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated

                          TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                           PLAINTIFF ATTORNEY:                         DEFENSE ATTORNEY:
 Lucy H. Koh                      Jennifer Milici                             Robert Van Nest
 TRIAL DATE:                      REPORTER(S):                                CLERK:
 January 4, 2019                  Lee-Anne Shortridge, Irene                  Elizabeth Garcia
                                  Rodriguez

 PLF   DEF TIME
 NO.   NO. OFFERED           ID      REC     DESCRIPTION                                                   BY
           9:05 am                           Trial began. Counsel appearances for the record
              9:06 am                        The Court calls on counsel for the plaintiff to give
                                             opening argument
              9:37 am                        Plaintiff ends opening argument. Court calls on
                                             counsel for the defendant for opening argument
              9:38 am                        Opening argument by defense
 PW           10:07 am                       Plaintiff opens case. Deposition designation of
                                             Eric Reifchneider played.
 CX           10:11 am       X       X       Plaintiff moves to admit exhibits. No objections.
                                             The exhibits were admitted.
 CX                          X       X       CX 6548
 CX                          X       X       CX 5186
 CX                          X       X       CX 6534
 CX                          X       X       CX 6528
 CX                          X       X       CX 5211
 CX                          X       X       CX 5210
 CX                          X       X       CX 6491
 CX                          X       X       CX 5179
 CX                          X       X       CX 6500
 CX                          X       X       CX 6516
 CX                          X       X       CX 6522
 CX                          X       X       CX 6530
 CX                          X       X       CX 8300
                             X       X       CX 8297
              10:14 am                       Video deposition playback paused to address
                                             technical issue. Counsel for defendant reads into
                                             record missing deposition designation of witness
                                                  *Refer to the court transcript for official trial time


                                                  1
             Case 5:17-cv-00220-LHK Document 1127-1 Filed 01/04/19 Page 2 of 4
Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated
Date: January 4, 2019
Courtroom Deputy: Elizabeth Garcia       Court Reporter:    Lee-Anne Shortridge, Irene Rodriguez

                            EXHIBIT and WITNESS LIST CONTINUED

 PLF   DEF DATE/TIME
 NO.   NO. OFFERED            ID     REC     DESCRIPTION                                                    BY
           10:20 am                          The court stands in recess for morning break
              10:36 am                       Proceeding resume. The court addresses
                                             housekeeping matters.
              10:38 am                       Video deposition of Eric Reifschneider resumes
 PW           11:39 am                       Video deposition of Eric Reifscneider concludes.
                                             Plaintiff calls next witness by video deposition, Ira
                                             Blumberg.
 JX           11:40 am        X      X       Plaintiff moves to admit exhibits. No objections.
 CX                                          The exhibits were admitted and were requested to
                                             be sealed.
 JX                           X      X       JX 0087
 CX                           X      X       CX 2093
 CX                           X      X       CX 2079
 CX                           X      X       CX 2120
 CX                           X      X       CX 2121
 CX                           X      X       CX 2122
 PW           11:41 am                       Video deposition of Ira Blumberg played.
              12:01 pm                       Video deposition of Ira Blumberg stopped. Court
                                             addresses house keeping matters.
              12:10 pm                       The court takes the lunch recess.
              1:08 pm                        Proceedings resume. Court addresses
                                             housekeeping matters.
              1:14 pm                        Housekeeping matters conclude. Video deposition
                                             of Ira Blumberg continues.
              1:25 pm                        Colloquy by the court
              1:26 pm                        Video deposition of Ira Blumberg continues.
              1:33 pm                        Colloquy by the court
              1:34 pm                        Video deposition of Ira Blumberg continues.
              1:55 pm                        Video deposition of Ira Blumberg concludes.
                                             Plaintiff calls next witness, Paul Jacobs by video
                                             deposition. Plaintiff moves to admit exhibits. No
                                             objections. The exhibits were admitted.
                                                  * Refer to the court transcript for official trial time




                                                  2
             Case 5:17-cv-00220-LHK Document 1127-1 Filed 01/04/19 Page 3 of 4
Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated
Date: January 4, 2019
Courtroom Deputy: Elizabeth Garcia       Court Reporter:    Lee-Anne Shortridge, Irene Rodriguez

                            EXHIBIT and WITNESS LIST CONTINUED

 PLF   DEF    DATE/TIME
 NO.   NO.    OFFERED         ID     REC     DESCRIPTION                                                    BY
 JX           1:55 pm         X      X       JX 0036
 JX                           X      X       JX 0045
 CX                           X      X       CX 7041
 CX                           X      X       CX 7224
 CX                           X      X       CX 7042
 CX                           X      X       CX 6605
 CX                           X      X       CX 7279
 CX                           X      X       CX 7234
 CX                           X      X       CX 7035
 PW           1:58pm                         Video deposition of Paul Jacobs played.
              2:32 pm                        Video deposition concludes. The court takes a
                                             recess.
              2:51 pm                        Proceedings resume. The court holds colloquy
                                             with counsel.
 PD           2:56 pm                        Colloquy concludes. Counsel for plaintiff calls
                                             next witness, David Wise. Witness is sworn for
                                             testimony. Plaintiff moves to admit exhibits.
                                             Objections were made. The exhibits were
                                             admitted over defense objections.
 CX           2:58 pm         X      X       CX 5248
 CX                           X      X       CX 6837
 CX                           X      X       CX 8299
 CX                           X      X       CX 3755
 CX                           X      X       CX 7200
 CX                           X      X       CX 5417
 CX                           X      X       CX 7251
 CX                           X      X       CX 5953
       DX     3:55 pm                        Cross examination held of David Wise.
 PRD          4:02 pm                        Redirect examination of David Wise. Plaintiff
                                             moves to admit exhibit.
 CX           4:02 pm                        CX 5419
       DRX 4:08 pm                           Recross examination of David Wise.
                                                  * Refer to the court transcript for official trial time


                                                  3
             Case 5:17-cv-00220-LHK Document 1127-1 Filed 01/04/19 Page 4 of 4
Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated
Date: January 4, 2019
Courtroom Deputy: Elizabeth Garcia       Court Reporter:    Lee-Anne Shortridge, Irene Rodriguez

                            EXHIBIT and WITNESS LIST CONTINUED

              4:10 pm                        No further redirect. Court colloquy if witness is
                                             subject to recall. Witness is not subject to recall.
                                             Witness was excused. Court colloquy re:
                                             deposition videos subject to recall. Witnesses by
                                             deposition subject to further recall.
              4:11 pm                        Plaintiff calls next witness by video deposition of
                                             Nanfen (Nancy) Yu. Plaintiff moves to admit
                                             exbibits. No objections. Exhibits CX1101, JX
                                             22,27,97,98 requested to be sealed. The Court
                                             granted the sealing request.
 CX                           X      X       CX 1000
 CX                           X      X       CX 1006
 CX                           X      X       CX 1009
 CX                           X      X       CX 1101
 JX                           X      X       JX 0022
 JX                           X      X       JX 0027
 JX                           X      X       JX 0097
 JX                           X      X       JX 0098
 PW           4:13 pm                        Video deposition of Nanfen (Nancy) Yu played.
              4:35 pm                        Video deposition concludes. The court addresses
                                             housekeeping matters and time record.
              4:55 pm                        Proceedings conclude for the day.
                                             Continued bench trial set for January 7, 2019
                                             at9:00 am




                                             * Refer to the court transcript for official trial time



                                                    4
